DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
Applicant's election without traverse of Species A and b of Invention I directed to Figs. 2 and 7 (Claims 1-11 and 13-14) in the reply filed on June 29th, 2022 is acknowledged.
However, claim 1 is allowable. The restriction requirement between process of making and product made and species, as set forth in the Office action mailed on 05/11/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method and devices and species.  Claim 12 and 15-18, directed to non-elected species and non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 2 and 3-4 are objected to because of the following informalities: 
Claim 2 recites limitation “the further main plane” in line 5 which is missing letter “s” at the end of the word “plane”. Therefore, the above limitation should be amended to “the further main plans” for being consistent with the limitation in line 3 of claim 1.   Appropriate correction is required.
Claim 3 recites limitation “0 degrees to the off-axis angle” in lines 5-6 which providing a range that having a number (degrees) to non-number (angle). Therefore, the above limitation should be amended to “0 degrees to degrees of the off-axis angle” for avoiding confusion.  Appropriate correction is required.
Claim 4 recites limitation “0 degrees to the half of off-axis angle” in lines 2-3 which providing a range that having a number (degrees) to non-number (half of the angle). Therefore, the above limitation should be amended to “0 degrees to the half of degrees of the off-axis angle” for avoiding confusion.  Appropriate correction is required.

      Allowable Subject Matter
Claims 1 and 5-18 are allowed over prior art of record. Claims 2-4 would be allowable if rewritten or amended to overcome the claim objections. 
The following is an examiner' s statement of reason for allowance: 
Regarding claims 1 and 16, Takeuchi et al. (U.S Patent No.: 6,133,587) discloses a silicon carbide device in Figs. 3-5, comprising: a silicon carbide body (4) having a hexagonal crystal lattice with a c-plane and further main planes, wherein the further main planes comprise a-planes and m-planes (see Fig. 3), wherein the silicon carbide body comprises a columnar portion with column sidewalls (S1-S6), wherein at least three of the column sidewalls are oriented along a respective one of the further main planes (see Fig. 4); and a trench gate structure (9) in contact with the at least three of the column sidewalls (see column 4, lines 43-61 and column 6, lines 10-lines 33).
Rupp et al. (Patent No.: US 9,741,712 B2) discloses a silicon carbide device comprising a lateral mean surface plane of the silicon carbide body is tilted to the c-plane by an off-axis angle (see Figs. 1A-1D, column 3 and lines 37-67),
However, there is no reason to combine Takeuchi et al. and Rupp et al. to discloses all limitations of claim 1 and 16.
Claims 2-8 and 11-15 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818